     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 1 of 36




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

MARTA VALENTIA RIVERA
MADERA, et al.,

      Plaintiffs,                             Case No. 1:18-cv-00152-MW-GRJ

v.

MICHAEL ERTEL, et al.,

     Defendants.
_____________________________________/

                          NOTICE OF COMPLIANCE

      On May 10, 2019, this Court entered an Order granting Plaintiffs Preliminary

Injunction in part and requiring: “On or before August 1, 2019, and on the first of

every month thereafter, the Secretary shall file a notice of compliance in this Court

documenting all actions taken pursuant to this Order.” See ECF 131 at 15.

Accordingly, the Secretary conducted a survey amongst the Supervisors of Elections

to ascertain what action has been taken since August 1, 2019, pursuant to this Court’s

May 10, 2019, Order. All supervisors responded, with the exceptions of Bay,

Charlotte, Highlands, Levy, and Manatee Counties.1 Of the 32 counties, 2 have held

or facilitated an election since the August Compliance report.         Based on the



1
 Based on the Supervisor of Elections’ websites, it does not appear that any
elections have been conducted in these counties since August 1, 2019.
                                         1
       Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 2 of 36




responses of the Supervisors, it appears that the elections held complied with this

Court’s requirements. The Secretary has attached a summary of the responses for

this Court’s convenience. See Exhibit 1. Additionally, the Secretary has compiled

the supervisors’ responses in a single book-marked and bate-stamped PDF together

with an index.2 See Exhibit 2.

                                      Bradley R McVay (FBN 79034)
                                        General Counsel
                                       brad.mcvay@dos.myflorida.com
                                      Ashley E. Davis (FBN 48032)
                                       Deputy General Counsel
                                       ashley.davis@dos.myflorida.com
                                      Florida Department of State
                                      R.A. Gray Building Suite, 100
                                      500 South Bronough Street
                                      Tallahassee, Florida 32399-0250
                                      (850) 245-6536 / (850) 245-6127 (fax)

                                      /s/ Mohammad O. Jazil
                                      Mohammad O. Jazil (FBN 72556)
                                        mjazil@hgslaw.com
                                      Gary V. Perko (FBN 855898)
                                        gperko@hgslaw.com
                                      Joseph A. Brown (FBN 25765)
                                        josephb@hgslaw.com
                                      Hopping Green & Sams, P.A.
                                      119 South Monroe Street, Suite 300
                                      Tallahassee, Florida 32301
                                      (850) 222-7500 / (850) 224-8551 (fax)

    Dated: September 3, 2019          Counsel for the Secretary of State

2
  These counties are Alachua, Bay, Brevard, Charlotte, Citrus, Clay, Columbia,
Duval, Escambia, Flagler, Hernando, Highlands, Indian River, Jackson, Lake, Leon,
Levy, Manatee, Marion, Martin, Monroe, Okaloosa, Okeechobee, Pasco, Putnam,
St. Johns, St. Lucie, Santa Rosa, Sarasota, Sumter, Taylor, and Wakulla.
                                          2
    Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 3 of 36




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via transmission of a Notice of Electronic Filing through the Court’s CM/ECF

system on this 3d day of September 2019.


                                    /s/ Mohammad O. Jazil
                                    Attorney




                                       3
                         Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 4 of 36
                                                                                                                       EXHIBIT 1
                ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE AUGUST 1, 2019

   County       Election             Elections                           Requests                  Website      Other Information
                 since       Spanish Spanish Language        Ballot   In Person Telephonic
                August 1,    Sample Signage/Translator                Assistance Assistance
                 2019?        Ballot
   Alachua        No            -              -                -          -             -             -                  -
    Bay*           -            -              -                -          -             -             -                  -
   Brevard        No            -              -                -          -             -             -                  -
  Charlotte*       -            -              -                -          -             -             -                  -
    Citrus        No                           -                -          -             -             -       Contacted companies
                                                                                                                  to hire bilingual
                                                                                                               workers, translation,
                                                                                                                 updating website,
                                                                                                               signage, and vote by
                                                                                                                  mail translation
    Clay            No           -               -              -          -             -            -                   -
  Columbia          No           -               -              -          -             -            -                   -
   Duval            No           -               -              -          -             -            -                   -
  Escambia          No           -               -              -          -             1            3         Signed contract for
                                                                                                                   telephone and
                                                                                                                written translation,
                                                                                                                 provided Spanish
                                                                                                                voting registration
                                                                                                                      materials
   Flagler          No           -               -              0          1             6             0                  -
  Hernando          No           -               -              0          0             0            17          Hired bi-lingual
                                                                                                               worker, and recruited
                                                                                                                bi-lingual elections
                                                                                                                worker, translated
                                                                                                                 signs, working on
                                                                                                                        voter
                                                                                                                  correspondence,
                                                                                                               community outreach,
                                                                                                                posted job opening

* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since August 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 5 of 36
                                                                                                                       EXHIBIT 1
                ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE AUGUST 1, 2019

 Highlands*                      -               -              -          -             -             -                 -
   Indian           No           -               -              -          -             -             -                 -
    River
  Jackson           No           -               -              -          -             -             -                   -
   Lake*             -           -               -              -          -             -             -                   -
    Leon            No           -               -              -          -             -             -                   -
    Levy*            -           -               -              -          -             -             -                   -
 Manatee*            -           -               -              -          -             -             -                   -
  Marion            No           -               -              0          0             3         Will be       Informed elections
                                                                                                    able to     workers of resource
                                                                                                     track     availability, updated
                                                                                                  September         and translated
                                                                                                       1             polling place
                                                                                                                       materials
   Martin           No           -               -              -          -             -            -                    -
  Monroe            No           -               -              -          -             -            -                    -
  Okaloosa          No           -               -              -          -             -            -                    -
 Okeechobee         No           -               -              -          -             -            -                    -
    Pasco           No           -               -              -          -             -            -                    -
  Putnam            No           -               -              -          -             -            -                    -
  St. Johns         No           -               -              -          -             -            -                    -
  St. Lucie         No           -               -              0          0             0            1              Community
                                                                                                               outreach, working on
                                                                                                                translation services,
                                                                                                                  Log to document
                                                                                                                assistance requests,
                                                                                                                   training, active
                                                                                                                    recruitment of
                                                                                                                  workers, updating
                                                                                                                voting software for
                                                                                                               Spanish, working on
                                                                                                               Spanish website and
                                                                                                                       tracking

* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since August 1, 2019.
                         Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 6 of 36
                                                                                                                       EXHIBIT 1
                ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE AUGUST 1, 2019

 Santa Rosa        No           -               -               -          -             -             -                 -
  Sarasota      Upcoming       Yes             Yes              -          -             -             -                 -
                 Nov. 5th
   Sumter         Yes          Yes             Yes              0          0             2            0           Translation, bi-
                                                                                                                 lingual ballot, bi-
                                                                                                               lingual poll workers,
                                                                                                                   free bi-lingual
                                                                                                                  telephone, voter
                                                                                                                      education
   Taylor          No           -               -               -          -             -            -                   -
   Wakulla         Yes         Yes             Yes              0          0             0            0                   -




* Did not respond to requests for update, however, based on review of Supervisor of Elections website, it appears no elections have
been conducted since August 1, 2019.
Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 7 of 36
                                                           EXHIBIT 2


         COUNTY                            BATES STAMP
          Alachua                                1
           Brevard                               2
            Citrus                               3
             Clay                                4
         Columbia                                5
            Duval                                6
          Escambia                               7
           Flagler                               8
         Hernando                                9
        Indian River                            10
           Jackson                              11
             Leon                               12
           Marion                               13
            Martin                              14
           Monroe                               15
          Okaloosa                              16
        Okeechobee                              17
            Pasco                               18
           Putnam                               19
         Santa Rosa                             20
          Sarasota                              21
          St. Johns                             22
          St. Lucie                           23-24
           Sumter                             25-27
            Taylor                              28
          Wakulla                               29
        Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 8 of 36
                                                                                    EXHIBIT 2



                                   Alachua County Response
                           Report Due to the State by August 29, 2019


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019: None

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date:

            B. Offices/Issues on Ballot:

            C. Jurisdiction (county or municipality (name)):

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.     List the number of individuals requesting Spanish-language assistance: 0

            A. Requests for Spanish-language sample ballot: 0

            B. Requests for in-person Spanish-language assistance: 0

            C. Requests for Spanish-language assistance over the phone/hotline: 0

            D. Other requests for Spanish-language assistance: 0


   IV.      List the number of individuals who accessed Spanish-language website: Unable to
            determine at this time.

   V.       Please describe any other information regarding Spanish-language assistance: 0




                                                                                              001
        Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 9 of 36
                                                                                     EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date: Brevard County has not conducted an election since the 2018 General
               Election

            B. Offices/Issues on Ballot: N/A

            C. Jurisdiction (county or municipality (name)): Brevard County

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.     List the number of individuals requesting Spanish-language assistance:

            A. Requests for Spanish-language sample ballot: N/A

            B. Requests for in-person Spanish-language assistance: N/A

            C. Requests for Spanish-language assistance over the phone/hotline: N/A

            D. Other requests for Spanish-language assistance: N/A


   IV.      List the number of individuals who accessed Spanish-language website: N/A

   V.       Please describe any other information regarding Spanish-language assistance: N/A




                                                                                                 002
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 10 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: 0

           B. Offices/Issues on Ballot: 0

           C. Jurisdiction (county or municipality (name)): 0

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website: 0

   Please describe any other information regarding Spanish-language assistance:
      • Contacted Spherion to hire bilingual part time workers for the phone bank during the
          election cycles.
      • Contracted with LanguageLine to set up service for translation and interpretation
          services.
      • Finalizing Statement of Work from AdvantPage for translation services.
      • Contacted Silvia Vergez @ Interamerican Consulting Services, Inc regarding
          translation services.
      • Running press releases for bilingual election workers.
      • Creating website changes in Spanish.
      • Creating artwork for VBM envelopes and secrecy sleeves.
      • Quote received from vendor polling place and early vote signage.




                                                                                                 003
Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 11 of 36
                                                           EXHIBIT 2




                                                                      004
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 12 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

          COLUMBIA COUNTY HAS NOT CONDUCTED ANY
               ELECTIONS SINCE MAY 10, 2019.
   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: NONE

           B. Offices/Issues on Ballot: NONE

           C. Jurisdiction (county or municipality (name)): NONE

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                 005
            Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 13 of 36
                                                                                           EXHIBIT 2

Kristen Diot

From:              Hogan, Mike <mhogan@coj.net>
Sent:              Tuesday, August 27, 2019 2:10 PM
To:                Davis, Ashley E.
Subject:           RE: Spanish-Language Assistance Information


                                    EMAIL RECEIVED FROM EXTERNAL SOURCE

No Elections in August




`|~x [ÉztÇ
Duval County Supervisor of Elections
105 E. Monroe St. Jacksonville, FL 32202
(904) 630-7757 www.DuvalElections.com

 Nobody will ever deprive the American people of the right to vote except the American people themselves and the
                       only way they could do this is by not voting. Franklin D. Roosevelt




                                                        1
                                                                                                     006
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 14 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): Escambia County

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

               1. Signed a contract with Language Line to provide live telephone interpretation.
                  Account should be fully active by September 4, 2019 (confirmation of the
                  activation date will be included in next month’s report).
               2. Signed a contract with Language Link to begin translation of written
                  documents. The first publication submitted was the 2020 Voter Guide.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: 1

           D. Other requests for Spanish-language assistance: None

   IV.     List the number of individuals who accessed Spanish-language website: 3

   V.      Please describe any other information regarding Spanish-language assistance:

               1. Provided Spanish-language Voter Registration Applications to the following
                  Third-Party Voter Organizations:
                  o Democratic Women’s Club – 100
                  o Florida Democratic Party - 50
               2. Provided 1 Spanish-language written communication to voter who requested,
                  via telephone, information concerning his precinct [assistance was provided
                  through a partnership with our Legal Office, who has a Spanish-speaking
                  employee]




                                                                                                 007
       Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 15 of 36
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
August, 2019:

I.      Election Information: Please provide information regarding the election you held or
assisted with

A. Date: NONE

B. Offices/Issues on Ballot: NONE

C. Jurisdiction (county or municipality (name)): NONE

II.       Compliance Actions Taken: Please describe what specific steps you took to comply
with Section 4(e) of the Voting Rights Act and the Court’s Order:

III.      List the number of individuals requesting Spanish-language assistance:

A. Requests for Spanish-language sample ballot: NONE

B. Requests for in-person Spanish-language assistance: 1

C. Requests for Spanish-language assistance over the phone/hotline: 6

D. Other requests for Spanish-language assistance: 0


IV.       List the number of individuals who accessed Spanish-language website: 0

V.         Please describe any other information regarding Spanish-language assistance:




                                                                                              008
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 16 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: None

           B. Offices/Issues on Ballot: none

           C. Jurisdiction (county or municipality (name)): Hernando County, Florida

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: 17 of which
           7 were staff.

   V.      Please describe any other information regarding Spanish-language assistance:

           Hired a part- time bi-lingual elections specialist. (8/19/2019)
           Recruited 4 potential bi-lingual election workers
           Precinct signs have been translated and produced.
           In the process of creating and translating voter correspondence.
           SOE appeared on a FB Live program Hola Hernando which was viewed over 300
           times.
           Posted a job opening for a bi-lingual Elections Specialist (August, 2019)
               Conducted 2 interviews for applicants who are bi-lingual (August 29, 2019)
           Received one Spanish Application USPS.




                                                                                              009
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 17 of 36
                                                                                      EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with
August 2019:

   I.        Election Information: Please provide information regarding the election you held or
             assisted with

             A. Date:

             B. Offices/Issues on Ballot:

             C. Jurisdiction (county or municipality (name)):

   II.       Compliance Actions Taken: Please describe what specific steps you took to comply
             with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.      List the number of individuals requesting Spanish-language assistance:

             A. Requests for Spanish-language sample ballot:

             B. Requests for in-person Spanish-language assistance:

             C. Requests for Spanish-language assistance over the phone/hotline:

             D. Other requests for Spanish-language assistance:


   IV.       List the number of individuals who accessed Spanish-language website:

   V.        Please describe any other information regarding Spanish-language assistance:


          Indian River County has not held an election or assisted a municipality since May 10,
          2019.

          Leslie Rossway Swan
          Indian River County
          Supervisor of Elections




                                                                                                  010
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 18 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:      Jackson County has not had or assisted with any elections in August.

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                 011
             Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 19 of 36
                                                                                                EXHIBIT 2

Kristen Diot

From:               Christopher Moore <MOORECHR@LEONCOUNTYFL.GOV>
Sent:               Monday, August 26, 2019 5:08 PM
To:                 Davis, Ashley E.
Cc:                 Earley, Mark
Subject:            RE: Spanish-Language Assistance Information


                                      EMAIL RECEIVED FROM EXTERNAL SOURCE

Ashley, Leon County has nothing to report for August, nor anytime on the horizon. Our next scheduled election is not
until the PPP.

Do you prefer a confirmation that we have nothing to report or should we just not reply? We are happy to do either.

Thank you.




Chris Moore, CERA
Deputy Supervisor of Elections, Leon County FL
ph : 850-606-VOTE (8683)
fax: 850-606-8601

Physical Address:
2990-1 Apalachee Parkway
Tallahassee FL 32301

Mailing Address:
PO Box 7357
Tallahassee FL 32314-7357

Connect with us on Facebook, Twitter, and Instagram @LeonVotes




                                                           1
                                                                                                           012
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 20 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           This office has not conducted any election since May 10, 2019.

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)): Marion

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Election Workers have been informed that Marion County is bilingual. They have
           been advised of the Spanish hotline and that any voter requiring assistance may
           bring a helper to the polls.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 3

           D. Other requests for Spanish-language assistance: 0

   IV.     List the number of individuals who accessed Spanish-language website:

           We have a tracking solution that will go live in September. This number of people
           accessing the Spanish version of our website will be tracked moving forward.

   V.      Please describe any other information regarding Spanish-language assistance:

           Polling place materials have been updated to include:
                • Posted notification of the availability of our Spanish hotline, ballots, vote-by-
                    mail materials, voter registration materials, voter information materials,
                    polling place signage, that voters may bring a helper, and information on our
                    website VoteMarion.com.
                • The EAC Spanish-English Elections Terms Glossary.
                • Bilingual Affidavits to Secure/Provide assistance.
                • Bilingual outdoor signage to direct and inform voter.


                                                                                              013
               Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 21 of 36
                                                                                                                EXHIBIT 2

Kristen Diot

From:                   Dent, Debbie <debbied@martinvotes.com>
Sent:                   Monday, August 26, 2019 9:26 AM
To:                     Davis, Ashley E.
Cc:                     Davis, Vicki
Subject:                Spanish


                                             EMAIL RECEIVED FROM EXTERNAL SOURCE

Ashley,
Martin County did not have or assist with any elections in August.
Thank you and have a great day

Debbie Dent, CERA, MFCEP
Chief Deputy
Martin County Elections Center
772‐288‐5637 ext 8051




Under Florida law, e-mail addresses are public records. If you do not want your e-mail address released in response to a public records
request, do not send electronic mail to this entity. Instead, contact this office by phone or in writing




                                                                     1
                                                                                                                             014
Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 22 of 36
                                                           EXHIBIT 2




                                                                      015
             Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 23 of 36
                                                                             EXHIBIT 2

Kristen Diot

From:                Paul Lux <plux@myokaloosa.com>
Sent:                Wednesday, August 28, 2019 11:44 AM
To:                  Davis, Ashley E.
Subject:             RE: Spanish-Language Assistance Information


                                       EMAIL RECEIVED FROM EXTERNAL SOURCE

If I have not held any election in August, do I need to respond?

Paul Lux, CERA
Supervisor of Elections




Okaloosa County Supervisor of Elections
Election Headquarters (Crestview): 850.689.5600
Branch Office (Fort Walton Beach): 850.651.7272
Email: plux@myokaloosa.com
Visit us online at www.govote-okaloosa.com




                                                             1
                                                                                   016
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 24 of 36
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           N/A

   III.    List the number of individuals requesting Spanish-language assistance: N/A

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A



           Okeechobee County has not had an election during this time period.




                                                                                                 017
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 25 of 36
                                                                                    EXHIBIT 2


*SEE BELOW
Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




Please be advised that Pasco County has not and will not
have any elections in August of 2019



Brian Corley
Supervisor of Elections
Pasco County


                                                                                                 018
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 26 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: No Elections

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                                 019
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 27 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with in
August 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: N/A

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)): N/A

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Santa Rosa County has not conducted or assisted with any elections since May
           10, 2019

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                                 020
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 28 of 36
                                                                                    EXHIBIT 2



Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: 11-5-2019

           B. Offices/Issues on Ballot: City Council and Mayoral Races

           C. Jurisdiction (county or municipality (name)): City of Venice General Election

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           We are creating English and Spanish language sample ballots, which will be mailed
           to voter households and made available on our office website and during early voting
           and at polling locations on election day. Signage will be placed during early voting
           and at polling locations to alert voters that bilingual sample ballots are available.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: N/A

           B. Requests for in-person Spanish-language assistance: N/A

           C. Requests for Spanish-language assistance over the phone/hotline: N/A

           D. Other requests for Spanish-language assistance: N/A


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              021
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 29 of 36
                                                                                   EXHIBIT 2


St. Johns County, FL                                                       August 26, 2019

Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: NONE. There have been no elections in St. Johns since 11/6/2018 and
              none are scheduled until March 17, 2020.

           B. Offices/Issues on Ballot: N/A

           C. Jurisdiction (county or municipality (name)):         St. Johns, County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: N/A

   III.    List the number of individuals requesting Spanish-language assistance: N/A

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None

   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                              022
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 30 of 36
                                                                                    EXHIBIT 2



Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:


   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           •   Date: No elections have been held in St Lucie County since May 10, 2019

           •   Offices/Issues on Ballot:     N/A

           •   Jurisdiction (county or municipality (name):         N/A


   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           • Scheduled software upgrades with Dominion Voting Systems to ensure our voting
              equipment was updated for Spanish translation. Scheduled attendance at training
              session which will be held on September 19th at Columbia County.
           • Contracted with AT&T for a toll free number to replace our current Spanish
              Hotline
           • Active recruitment of Spanish speaking Poll Workers
                  o Placed ads in local Spanish Newspapers –LaVoz & El Hispano
                  o Coordinated with Raul Irizarry, Puerto Rican Day Parade Event Promoter
                      to communicate need for Bilingual Election Workers during the event
                  o Sent Letter to San Juan Festival promoters to communicate need for
                      Bilingual Election Worker during the event
           • Work with VR Systems to ensure our website is compliant when voters select the
              option for Spanish translation, this will allow us to track the number of voters
              requesting Spanish translation through our website

           •   7 staff members attended a recent Spanish Language Workshop, held in Tampa
                   o Each department is reviewing their area to determine what documentation
                       will need to be translated and which templates can be utilized based on
                       data forwarded from other counties.


   III.    List the number of individuals requesting Spanish-language assistance:
           • Requests for Spanish-language sample ballot: 0

           •   Requests for in-person Spanish-language assistance: 0

           •   Requests for Spanish-language assistance over the phone/hotline: 0

                  o Pending ATT assignment of 800 # - Local Spanish Assistance # = 0



                                                                                              023
 Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 31 of 36
                                                                             EXHIBIT 2


      •   Other requests for Spanish-language assistance: 0


IV.   List the number of individuals who accessed Spanish-language website: 1

      •   Reporting as/of 8/12/19 – 1 website request made on 8/13/19 due to staff testing
      •   1 website request made on 8/19/19

V.    Please describe any other information regarding Spanish-language assistance:

      •   PSA announcements were sent to local Spanish radio stations.
      •   Sent Guide to Elected Officials to Language Link and Avantpage for translation
          quotes
      •   We have implemented a Spanish Language Assistance Log to document in-office
          and phone assistance




                                                                                       024
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 32 of 36
                                                                                   EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

RED- Webster Special Election
BLUE- Wildwood Mail Ballot Special Election

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: July 23rd, 2019 / Pending Mail Ballot Election-October 8th, 2019


           B. Offices/Issues on Ballot: City Mayor and 3 Referendums / One Referendum
              Question

           C. Jurisdiction (county or municipality (name)): City of Webster / City of
              Wildwood

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

            1st Election to report:
            Sumter County has continued to work very hard to complete the necessary
            steps to comply with Section 4(e) of the Voting Rights Act/Court’s Order.

            While preparing for our resent Special Election, we were able to offer a
            Bi- Lingual worker at our Toll Free number.

            Also, we created a bi-lingual ballot for Election Day, Vote By Mail, and sent
            out bi-lingual Sample Ballots to the voters.

            In addition, we had a display set up “Know Your Ballot” in, both,
            English/Spanish on the display cover. This display included bi-lingual
            Sample Ballots for the Precinct.

            Our totem included: Voter Bill of Rights, Voter Responsibilities, Instructions
            for Voters, and Notice of Fraud in, both, English and Spanish. (These items
            have been framed and are hanging in our office, too.) The totem, too, included,
            the bi- lingual Sample Ballot.

            Our Website has been set up to allow all information to be displayed in
            English/Spanish. The information provided was easily located/identified on
            our front page, as a link, to a full page complete with information regarding
            the Webster Election. (English/Spanish options)




                                                                                              025
 Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 33 of 36
                                                                                EXHIBIT 2


        Lastly, our Canvassing Board Notice(s) were posted with, both, English
        and Spanish languages. We are continuing to update and incorporate
        English/Spanish needs for our future Elections.

          2nd Election to Report:
          Sumter County SOE is continuing to work hard to comply with Section 4€ of the
          Voting Rights Act/Court Order.

          The pending Mail Ballot Eletion for the City of Wildwood will be given the
          following attention:

                 We offer a Bi-Lingual, staff member to give support/assist on our Toll
                  Free Number.
                 We have enrolled and tested our Bi-Lingual, full time staff member,
                  through the Talevation/IBM based software. She earned a 90% on her test.
                 A Bi-lingual ballot is scheduled to be coded/created according to our State
                  approved schedule, Tuesday, September 3rd, 2019.
                 Hired a Third Party Translation Company, Avantpage, to translate all our
                  needs.
                 All envelopes, instructions, sample ballot (under Voter Records), Public
                  Notices, Newspaper ads, Canvassing Announcements, internal/voter -Vote
                  By Mail request forms, Informational Brochure, and Website have been
                  translated in Castilian Spanish.
                 Other unknowns, at this time, TBD at completion of this election

III.   List the number of individuals requesting Spanish-language assistance:

       A. Requests for Spanish-language sample ballot: Zero (0) / pending schedule

       B. Requests for in-person Spanish-language assistance: Zero (0) / Zero (0)

       C. Requests for Spanish-language assistance over the phone/hotline: Zero (0) /Two
          (2), but to TBD at completion of this election

       D. Other requests for Spanish-language assistance: Zero (0) / Zero (0)


IV.    List the number of individuals who accessed Spanish-language website: Zero (0) per
       our report. / Pending data report at completion of this election

V.     Please describe any other information regarding Spanish-language assistance: Please
       see section II. above / Please see section II. above




                                                                                        026
Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 34 of 36
                                                           EXHIBIT 2




                                                                      027
             Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 35 of 36
                                                                                               EXHIBIT 2

Kristen Diot

From:               Southerland, Dana <taylorelections@gtcom.net>
Sent:               Thursday, August 29, 2019 9:50 AM
To:                 Davis, Ashley E.
Subject:            RE: Spanish-Language Assistance Information


                                      EMAIL RECEIVED FROM EXTERNAL SOURCE

Taylor County has not conducted an election during the month of August or since our last report submission


Dana Southerland
Dana Southerland, CERA, MFCEP
Supervisor of Elections
Taylor County, Florida
State Certified Supervisor of Elections
P O Box 1060
Perry, Florida 32348
Phone: 850.838.3515
Fax: 850.838.3516
Email: taylorelections@gtcom.net
Web: www.taylorelections.com




                                                          1
                                                                                                             028
     Case 1:18-cv-00152-MW-GRJ Document 134 Filed 09/03/19 Page 36 of 36
                                                                                    EXHIBIT 2


Please disclose the following for each election you’ve held or assisted a municipality with since
May 10, 2019:

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: June 18, 2019

           B. Offices/Issues on Ballot: House District 7 Representative, General Election
              2019

           C. Jurisdiction (Wakulla County Special General Elections 2019):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:
           We had available a sample ballot in Spanish, a Ballot to vote and other election
           information available in Spanish. We never had anyone request in any form of
           assistance in Spanish, during any Election conducted here in Wakulla county to
           current date.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: None that I
           am aware of – website has been set up to track and only one request was noted
           and that was during our test to ensure the site would record the information.

   V.      Please describe any other information regarding Spanish-language assistance:

           The only thing we are working to ensure all information is in both English &
           Spanish as well as having a sample ballot in Spanish and what ever is requested
           from the citizens. WE HAVE HAD NO REQUEST FOR ANYTHING IN
           SPANISH UP TO CURRENT DATE.




                                                                                              029
